DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of claims 9-18 in the reply filed on 06 July 2022 is acknowledged.

Drawings
3.	Figures 9, 13, 15 and 20-31 are objected to because the drawings are not clear. These drawings contain heavy shading which renders it difficult to clearly understand what the various elements and labels in the drawings are depicting. The use of shading in drawings is encouraged, but only if it aids in understanding the invention and if it does not reduce legibility. See MPEP § 608.02.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections – 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 Claims 9-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claim 9 recites a method comprising: 
selecting performance assessment data corresponding to at least: 
(a) at least one structured assessment data value; and 
(b) at least one unstructured assessment data set for an individual; 
evaluating the structured and un-structed data of the individual using an assessment model configured to classify the entity into one of a plurality of assessment categories; and 
generating a graphical representation of the likelihood that the individual is assigned to one of the plurality of assessment categories
The limitations of selecting performance assessment data, evaluating the data, and generating a graphical representation, as drafted, constitutes a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting a “processor” configured to perform the steps, nothing in the claim elements precludes the steps from practically being performed in the mind. For example, but for the “processor” language, “selecting”, “evaluating”, and “generating” in the context of this claim encompasses a user manually selecting data, evaluating the data, and generating a graphical representation, as a set of purely mental steps or using a pen and paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
at least one electronic database having one or more performance assessment data associated with a plurality of entities matriculated at one or more educational institutions; a processor, communicatively coupled to the at least one database, and configured to execute an electronic process that analyzes and converts said performance assessment data; said electronic process comprising:
This judicial exception is not integrated into a practical application. In particular, the claim only recites using an electronic database and processor to perform the claimed steps. The processor in these steps is recited at a high-level of generality (i.e., as a generic processor performing generic computer functions of selecting and evaluating data and generating a graphical representation) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a database to store data and a processor to perform the claimed steps amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Dependent claims 10-18 recite the same abstract idea as in claim 9, and do not recite additional limitations sufficient to direct the claimed invention to significantly more. These claims only recite additional abstract limitations (e.g. comparing, generating, converting data using natural language processing algorithms) being performed by the generic processor, and therefore not sufficient to direct the claimed invention to significantly more. 

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim 9-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, the claim recites the limitation “the entity” in line 11. There is insufficient antecedent basis for this limitation in the claim. Furthermore, it is not clear as to whether the claimed “individual” is one of the entities matriculated at one or more educational institutions recited in line 3. The relationship between the “plurality of entities”, the “individual” and “the entity” is generally unclear and renders the claim indefinite.
Claims 11 and 13 are dependent on a system claim, but merely recite method steps “comparing” and “the step of generat[ing]”. These claims are indefinite because it is not clear as to how they further limit the claimed system. It is suggested that Applicant amend the claims to recite, for instance, the processor of claim 9 is further configured to perform these steps. 
Claim 11 also recites in line 1 “against pre-determined threshold value”. It appears this should instead read “against a pre-determined threshold value”, or “against pre-determined threshold values”. 
Claim 12 appears to be missing several words after the preamble. 
In line 1 of claim 13, it appears the word “generate” should instead read “generating”. 
Claim 15 appears to be missing one or several words after the preamble. 
Dependent claims 10, 14 and 16-18 inherit the deficiencies of parent claim 9 through their dependencies, and are thus rejected for the same reasons. 

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 9-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sukkarieh (US 2013/0122482 A1) in view of Polli et al. (US 2019 US 2019/0026681 A1).
Regarding claims 9-18, Sukkarieh discloses a distributed categorization system is provided that comprises: 
at least one electronic database (Par. 39) having one or more performance assessment data associated with a plurality of entities matriculated at one or more educational institutions (see e.g. Fig. 21 – test item metrics stored for a plurality of pre-test takers); 
a processor, communicatively coupled to the at least one database, and configured to execute an electronic process that analyzes and converts said performance assessment data; said electronic process comprising: 
selecting performance assessment data corresponding to at least: 
(a) at least one structured assessment data value (e.g. a score or a quality level); and 
(b) at least one unstructured assessment data set for an individual (metrics associated with scoring of a constructed response) (see Par’s. 16-17); 
evaluating the structured and un-structed data of the individual using an assessment model configured to classify the entity into one of a plurality of assessment categories (e.g. test item scoring model 108); and 
generating likelihood that the individual is assigned to one of the plurality of assessment categories (scoring likelihood score 110 indicative of a likelihood that automated scoring of a response would be at or above a quality level – Par. 17) (as per claim 9),

comparing the classified assessment value against pre-determined threshold value; where the classified value is below the pre-determined threshold, adjusting at least a portion of the structured assessment value by a pre-determined amount; and reevaluating the adjusted structured assessment value and at least one unstructured assessment with the assessment module; where the adjusted assessment value has a classified assessment value above the pre-determined threshold value (e.g. select or decline to select the proposed test item based on the likelihood score – Par. 17) (as per claim 11), 
value of difference in the value of the structured assessment value and the adjusted assessment value (Par. 17) (as per claim 12), 
generate a new academic plan configured to move the learner calculated difference from the structured assessment value to the adjusted assessment value (Par. 17) (as per claim 13),
evaluating the unstructured data includes: converting the unstructured data into a structured data set, accessing a predictive model configured to classify the converted unstructured data; and outputting one or more data values associated with the converted unstructured data (Par. 19) (as per claim 14), and
the predictive model is generated by accessing a database of historical unstructured data entries, where data entry has an associated value representing an outcome state (Par. 19) (as per claim 16).
Sukkarieh does not appear to explicitly disclose, however Polli does disclose, generating a graphical representation of the likelihood (as per claim 9), and the graphical representation is a 2-, or 3-dimensional virtual representation of the assessment categories (as per claim 10) (see Par’s. 118-120 – fit score, which is a likelihood, is provided to an end user), 
converting the unstructured data includes evaluating the unstructured data using one or more natural language processing algorithms, generating sentiment score relating thereto and assigning the unstructured data to one of a plurality of sentiment categories, each category having a numerical value associated therewith (Par. 115) (as per claim 15), 
the outcome state corresponds to employment status in a preferred discipline within a pre-determined threshold number of years after completion of an educational program (Par’s. 119, 173) (as per claim 17), and 
the outcome state corresponds to future career stability for a pre-determined threshold number of years after employment in a preferred discipline (Par’s. 173, 289) (as per claim 18).
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the teachings of Sukkarieh by displaying the likelihood as a graphical representation, utilizing natural language processing, and predicting employment status and career stability based on the assessment, as taught by Polli. Such a modification would be a use of known techniques to improve similar methods in the same way. 







Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER EGLOFF whose telephone number is (571)270-3548.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Peter R Egloff/
Primary Examiner, Art Unit 3715